Citation Nr: 1712443	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-04 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In July 2012, the Veteran testified via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In July 2014, the Board remanded the issues on appeal for additional evidentiary development.  All requested development has been completed and the claim has been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  There is also a second paperless claims processing system, Virtual VA that contains VA treatment records dated from July 2010 to May 2012 all of which have been considered by the AOJ and the Board.  

For reasons explained below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

The Veteran is seeking service connection for an acquired psychiatric disability.  He has specifically asserted that he currently has PTSD as a result of stressful events that occurred during service, including coming under mortar attacks on several occasions while stationed in Vietnam.  He has also identified incidents during which he volunteered to plant motion sensors along the Ho Chi Minh Trail with the Marine Recon unit.  The Veteran has asserted that, while they avoided enemy contact during those missions, he feared for his life on numerous occasions, as they often came within 100 yards of enemy soldiers.  See October 2010 PTSD VA examination; August 2010 Veteran statement.  

As an initial matter, the Board notes that VA clinicians who have provided outpatient treatment have variously diagnosed the Veteran with PTSD and major depressive disorder, as well as cannabis, alcohol, and cocaine dependence.  See e.g., VA outpatient treatment records dated October 2010, February 2012, August 2014, and July 2014.  

Despite the diagnoses reflected in the VA treatment records, the physicians who have conducted VA examinations during this appeal have declined to render a diagnosis of PTSD.  Indeed, in October 2010, the VA examiner stated that the Veteran's reported recon patrols met the criteria to be a sufficient stressor event (criteria A) but did not render a diagnosis of PTSD because the Veteran did not meet criteria B (re-experiencing the trauma) or F (experiencing significant distress or impairment of functioning).  In this regard, the October 2010 VA examiner noted that the Veteran's distressing recollections focus on what could have happened versus what he reports actually happened during service and, while the Veteran reported having significant difficulties in his marriage, at work, and with his rage and aggression, the examiner noted that his substance use could have contributed to his difficulties and opined that they are less likely caused by his traumatic experiences in Vietnam.  

The Veteran argued that the October 2010 VA examination was inadequate because the examiner placed greater importance on his history of shoplifting and substance use than he believed they should receive, as he stated they were normal teenage experiences and not excessive.  As a result, in July 2014, the Board remanded this claim to obtain a new VA examination and allow the veteran an opportunity to report his history in an accurate fashion.  In pertinent part, the Board specifically requested that the VA examiner address if the Veteran has a current diagnosis of PTSD, discuss whether the other diagnoses of PTSD are supported by the record, and address the likelihood that any diagnosed psychiatric disability is related to his military service, including his combat experiences.  The Board also requested the examiner address whether the personality disorder that was diagnosed during service was aggravated by his combat service, noting that a June 1973 record shows the onset of symptoms in 1971 with increasing impulsivity and irritability during service.  

The Veteran was afforded a VA examination in September 2014; however, the Board finds the September 2014 VA examination is inadequate for the following reasons.  

First, the VA examiner found the Veteran did not meet the DSM-5 criteria for a diagnosis of PTSD, particularly because his stressor was not sufficient to support the diagnosis.  However, because the Veteran's claim was certified to the Board prior to August 4, 2014, his diagnosis needs to be in accordance with DSM-IV.  The Board also notes that is not clear if the examiner fully considered the severity of the Veteran's reported stressors.  During the September 2014 examination, the Veteran denied participating in any combat activity or coming under significant fire.  While the Veteran reported coming within 100 yards of the enemy and participating in patrols laying sensors, the examiner noted that this event, while anxiety provoking, was less intense than the usual stressor experienced by someone with PTSD.  As noted, however, the Veteran has previously provided competent statements that he experienced mortar attacks during his service in Vietnam, which is consistent with the type, places, and circumstances of his military service.  He has also stated that he feared for his life on numerous occasions while volunteering with the Marine Recon unit, which the October 2010 VA examiner determined was sufficient to be considered a stressor event.  Moreover, the Veteran's service personnel records show that his combat history includes participation in Counter Insurgency Operations in Vietnam.  Therefore, it appears the September 2014 VA examiner did not give adequate weight to the severity of the Veteran's reported stressors or his combat experiences.  

Next, the Board finds the September 2014 VA examiner provided an insufficient rationale for finding that the Veteran's personality disorder was not aggravated by his military service.  Indeed, in finding no evidence of aggravation, the examiner explained that personality disorders are not generally worsened by service.  It is not clear, however, if the examiner gave adequate consideration to evidence in this particular case which suggests the Veteran's condition may have been aggravated during service, specifically the June 1973 hospital report that shows the Veteran experienced increased impulsivity and irritability during service.  

Finally, while the VA examiner noted the Veteran was suffering from major depression for several years, he noted the disability had resolved and, as such, did not provide an opinion as to whether that disability was likely incurred in or as a result of his military service.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, while the Veteran's depression may have resolved, an opinion is needed that addresses whether his depression is likely related to his military service.  

In addition to obtaining an addendum medical opinion, while on remand, the AOJ should obtain updated VA treatment records dated from September 2014 for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records dated from September 2014 to the present. 

All attempts to secure these records, and any response received, should be documented in the claims file, following the procedures set forth in 38 C.F.R. § 3.159.

2. After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's September 2014 VA PTSD examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed. 

If the September 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

After reviewing the record, to include the Veteran's service and post-service treatment records and his lay statements, the examiner should offer an opinion as to whether the Veteran met the DSM-IV (rather than DSM-5) criteria for PTSD since shortly before, at the time of, or during the pendency of his August 2010 claim (even if currently asymptomatic or resolved).  

If the examiner finds that the Veteran met the DSM-IV criteria for PTSD at any point pertinent to his August 2010 claim, he or she should state whether such a diagnosis is based on the Veteran's combat experiences, including the stressor of experiencing mortar attacks during his service in Vietnam or fearing for his life on numerous occasions while volunteering with the Marine Recon unit.  

If he or she finds that the Veteran did not meet the DSM-IV criteria for PTSD at any time, such a finding should be reconciled with the evidence of record demonstrating such a diagnosis.  

The examiner should also address whether the Veteran's major depressive disorder was at least as likely as not (i.e., a probability of 50 percent) incurred in or otherwise related to his military service, to include his combat experiences or the report of increased impulsivity and irritability during service.  

As for the personality disorder diagnosed during service, the examiner should also address whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's service, specifically his combat service, aggravated or permanently worsened his personality disorder.  In answering this question, the examiner should consider and address the June 1973 hospital report.  

All opinions expressed should be accompanied by supporting rationale.

3. After completing the above and any other development deemed necessary, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided an SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




